                 Case 3:20-cv-05473-BHS Document 48 Filed 11/16/20 Page 1 of 3




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     GENWORTH LIFE AND ANNUITY                        CASE NO. C20-5473 BHS
 8   INSURANCE COMPANY,
                                                      ORDER GRANTING PLAINTIFF’S
 9                           Plaintiff,               MOTION FOR ATTORNEYS’
            v.                                        FEES AND COSTS
10
     KAREN M. CALL, et al.,
11
                             Defendants.
12

13
            This matter comes before the Court on Plaintiff Genworth Life and Annuity
14
     Insurance Company’s (“Genworth”) motion for attorneys’ fees and costs. Dkt. 38. The
15
     Court has considered the pleadings filed in support of and in opposition to the motion and
16
     the remainder of the file and hereby grants the motion for the reasons stated herein.
17
                                 I.   PROCEDURAL HISTORY
18          On May 20, 2020, Genworth filed this interpleader action against Defendants
19   Karen Call (“Call”), Rebecca Ronzone (“Ronzone”), R.A.R., Anjunette Armour
20   (“Armour”), and Jeffrey Stephens (“Stephens”) (collectively “Defendants”) alleging that
21

22


     ORDER - 1
              Case 3:20-cv-05473-BHS Document 48 Filed 11/16/20 Page 2 of 3




 1   it issued a life insurance policy to Michael Ronzone (“Decedent”) and that Defendants

 2   contest the proceeds of that policy. Dkt. 1.

 3          On September 23, 2020, Genworth filed the instant motion requesting

 4   reimbursement for attorneys’ fees and costs incurred before and during this interpleader

 5   action. Dkt. 38. On September 29, 2020, Call responded and does not oppose the

 6   motion. Dkt. 40. On September 30, 2020, Armour responded and does not oppose the

 7   motion. Dkt. 41. On October 2, 2020, Stephens responded and opposes the motion to the

 8   extent that the fees and costs will be paid from the proceeds of the policy. Dkt. 44. On

 9   October 8, 2020, Armour replied. Dkt. 47.

10                                      II. DISCUSSION

11          “Generally, courts have discretion to award attorney fees to a disinterested

12   stakeholder in an interpleader action.” Abex Corp. v. Ski’s Enterprises, Inc., 748 F.2d

13   513, 516 (9th Cir. 1984) (citing Gelfgren v. Republic Nat’l Life Ins. Co., 680 F.2d 79, 81

14   (9th Cir. 1982)). The interpleading “plaintiff should be awarded attorney fees for the

15   services of his attorneys in interpleading” so long as there is no “contest between plaintiff

16   and the interpleaded parties, either as to the correctness of the amount deposited or as to

17   any interest of plaintiff in the fund.” Schirmer Stevedoring Co. Ltd. v. Seaboard

18   Stevedoring Corp., 306 F.2d 188, 194 (9th Cir. 1962).

19          In this case, Genworth argues that it is a disinterested stakeholder because, through

20   no fault of its own, the proceeds of the policy are contested by Defendants. It also argues

21   that there is no contest between it and any named defendant. The Court agrees on these

22   two unopposed issues. The only remaining opposed issue is whether Genworth’s fees


     ORDER - 2
              Case 3:20-cv-05473-BHS Document 48 Filed 11/16/20 Page 3 of 3




 1   and costs should be disbursed from the funds of the proceeds. Stephens argues that

 2   Armour should be responsible for the fees and costs incurred in this litigation because she

 3   started the litigation. Although Armour disputes Stephens’s position, the issue need not

 4   be resolved at this point because the Court may tax these costs and fees against the

 5   responsible parties once liability is determined. In other words, the Court retains the

 6   authority to tax Genworth’s fees and costs “against the losing claimants.” Schirmer, 306

 7   F.2d at 195. Thus, at this point, the Court concludes that Genworth should be reimbursed

 8   now and ultimate responsibility for the reimbursement may be resolved later.

 9                                         III. ORDER

10          Therefore, it is hereby ORDERED that Genworth’s motion for attorneys’ fees and

11   costs, Dkt. 38, is GRANTED. Genworth shall contact the Court’s finance department

12   and submit a proposed order with appropriate language for a disbursement from the

13   Court’s registry.

14          Dated this 16th day of November, 2020.

15

16

17
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

18

19

20

21

22


     ORDER - 3
